IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sean M. Donahue,                       :
                   Petitioner          :
                                       :
      v.                               : No. 221 M.D. 2020
                                       :
Office of Administration,              :
                  Respondent           : Submitted: July 15, 2022

OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                              FILED: October 20, 2022

      Before this Court are the Governor’s Office of Administration’s (OA)
Preliminary Objections to the “Request for an Order in Mandamus to Compel
Adherence to Subpoena Duces Tecum” (Petition) filed by Sean M. Donahue in this
Court’s original jurisdiction. In his pro se Petition, Mr. Donahue asks this Court to
compel OA to produce documents requested in a Subpoena Duces Tecum
(Subpoena) issued by the State Civil Service Commission (Commission) on January
15, 2020. For the reasons that follow, we sustain OA’s Preliminary Objection
challenging Mr. Donahue’s standing and dismiss the Petition.
                                    Background
      This original jurisdiction matter arises from an administrative appeal before
the Commission (Appeal No. 30412), in which Mr. Donahue challenged OA’s
determination that he was ineligible for an employment position with the
Department of Human Services (DHS). In his underlying appeal, Mr. Donahue
asserted that DHS discriminated against him based on his national origin and
engaged in disparate treatment in its hiring process.
      On January 8, 2019, Mr. Donahue filed a Request for Subpoena Duces Tecum
with the Commission, seeking information relating to recent applicants for positions
with DHS’s Luzerne County Assistance Office, as well as information about the
individuals who have sought welfare and other forms of assistance from that office.
The Commission granted Mr. Donahue’s request in part and issued subpoenas to
both DHS and OA on January 15, 2020.1 Mr. Donahue served the Subpoena on OA
on January 21, 2020.

      1
          The Subpoena directed OA to produce the following documents:

      1. The number of applicants who sought welfare and any other form of assistance
      from the Hazleton County Assistance Office during each quarter for the years 2018
      through the present who spoke English;

      2. The number of applicants who sought welfare and any other form of assistance
      from the Hazleton County Assistance Office during each quarter for the years 2018
      through the present who only spoke Spanish;

      3. The number of applicants who sought welfare and any other form of assistance
      from the Hazleton County Assistance Office during each quarter for the years 2018
      through the present who spoke English but preferred to speak Spanish;

      4. The identity of each employee hired to fill an open Spanish language Income
      Maintenance Caseworker position in the Hazleton County Assistance Office for the
      years 2018 through the present;

      5. The identity of each employee hired to fill an open English language Income
      Maintenance Caseworker position for the years 2018 through the present;

      6. Please list each Spanish speaking Income Maintenance Caseworker position that
      was filled from the year 2018 through the present;

      7. Please list each English-speaking Income Maintenance Caseworker position that
      was filled from the year 2018 through the present;

      8. Any and all job announcements used to fill the Income Maintenance Caseworker
      position in the Hazleton County Assistance Office from 2018 through the present
      and identify whether the position is Spanish or English speaking.

(Footnote continued on next page…)

                                              2
       On February 24, 2020, OA responded to the Subpoena, stating that OA “does
not possess, maintain, or control documents responsive to the Subpoena” requests.
Donahue Pet., Attach., Bates Stamps 13-17.
       On February 26, 2020, Mr. Donahue filed the instant Petition with this Court,
seeking “a [writ of mandamus] that compel[]s OA to provide copies of the
documents and records that are responsive to the [S]ubpoena.” Donahue Pet. ¶ 11.
In his Petition, he asserts that “[the Commission] lacks the authority to enforce a
subpoena” and that “the subpoenaed records are essential for [Mr. Donahue] to prove
his case before [the Commission].” Id.
       On April 27, 2020, OA filed its Preliminary Objections to the Petition, seeking
dismissal of the Petition for failure to state a claim and lack of standing. Mr.
Donahue filed an Answer to the Preliminary Objections on April 29, 2020. Both
parties have also filed supporting briefs with this Court.
                                            Analysis
       We will address OA’s standing objection first, because we conclude that it is
dispositive of this matter.2

Donahue Pet., Attach. 1. The Commission’s Subpoena to DHS was identical to its Subpoena to
OA. In its cover letter to Mr. Donahue accompanying the Subpoenas, the Commission stated:
“The scope of the documents sought has been limited to the period 2018 to the present. Items 6
and 9 of your request are denied because you have not provided sufficient information explaining
how these requests are connected to your appeal.” Id.

       2
           Our Court has stated:

       In ruling on preliminary objections, we must accept as true all well-pleaded material
       allegations in the petition for review, as well as all inferences reasonably deduced
       therefrom. [We] need not accept as true conclusions of law, unwarranted inferences
       from facts, argumentative allegations, or expressions of opinion. In order to sustain
       preliminary objections, it must appear with certainty that the law will not permit
       recovery, and any doubt should be resolved by a refusal to sustain them.
(Footnote continued on next page…)

                                                3
       This Court has recognized that “[s]tanding may be conferred by statute or by
having an interest deserving of legal protection.” Unified Sportsmen of Pa. v. Pa.
Game Comm’n, 903 A.2d 117, 122 (Pa. Cmwlth. 2006) (emphasis added). “In
determining whether a party has standing, a court is concerned only with the question
of who is entitled to make a legal challenge and not the merits of that challenge.”
Id. (emphasis added).
       In considering this issue, we are guided by our recent decision in a related
original jurisdiction case, Donahue v. State Civil Service Commission (Pa. Cmwlth.,
No. 84 M.D. 2020, filed October 21, 2020), wherein Mr. Donahue sought, via a
mandamus petition, to compel enforcement of the Subpoena issued to DHS in
Appeal No. 30412. DHS filed Preliminary Objections asserting that Mr. Donahue
failed to state a legally sufficient claim for mandamus relief. In sustaining DHS’s
Preliminary Objections, we concluded as follows:

              The statute commonly known as the Civil Service Reform Act
       (Act), 71 Pa. C.S. §§ 2101-3304, expressly authorizes the Commission
       to seek judicial enforcement of its subpoenas. Specifically, Section
       3102(c) of the Act states: “A judge of a court of record shall, upon
       proper application of the [C]ommission, compel the attendance of
       witnesses, the production of books and papers and the giving of
       testimony before the [C]ommission by attachment for contempt, or
       otherwise, in the same manner as production of evidence may be
       compelled before the court.” 71 Pa. C.S. § 3102(c) (emphasis added);
       see also 4 Pa. Code § 105.14a (outlining the procedure for a litigant
       before the Commission to request and obtain subpoenas).

             Thus, under the plain language of the Act, the Commission – not
       Mr. Donahue – has the legal right to seek judicial enforcement of the
       Subpoena. See also Pa. Human Rel[s.] Comm’n v. Lansdowne Swim
       Club, 526 A.2d 758, 760 (Pa. 1987) (“In a subpoena enforcement


Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (citations omitted) (alteration added).


                                               4
      proceeding, the action is brought by an agency of the Commonwealth .
      . . .”) (emphasis added); In re Subpoena of Pa. Crime Comm’n, 309
      A.2d 401, 404 (Pa. 1973) (noting that private individuals “cannot
      contest the validity of the subpoena until the [Crime] Commission
      invokes enforcement procedures in either the Courts of Common Pleas
      or the Commonwealth Court,” as there is a “specific statutory remedy”
      for the Crime Commission to seek enforcement of its subpoenas)
      (emphasis added). Therefore, we conclude that Mr. Donahue has not
      established a clear legal right to relief.

Donahue, slip op. at 5-6 (internal footnote omitted). While we did not base our
ruling in that case on lack of standing, we nonetheless determined that only the
Commission may seek judicial enforcement of its subpoenas under the Act.
      In his Answer to the Preliminary Objections, Mr. Donahue asserts that “[the
Commission] is incapable of enforcing its own subpoenas,” citing Mondevergine v.
Civil Service Commission, 529 A.2d 1180 (Pa. Cmwlth. 1987). Donahue Ans. to
Prelim. Objs. ¶ 5; see also Donahue Pet. ¶ 8. We conclude, however, that Mr.
Donahue’s reliance on Mondevergine is misplaced, for the same reason as in the
prior Donahue case. In Donahue, we stated:

      Mondevergine involved a subpoena issued by the Civil Service
      Commission of the City of Philadelphia (City), not the State Civil
      Service Commission. Unlike the State Civil Service Commission,
      whose authority to seek enforcement of its subpoenas is expressly
      governed by the Act, the authority of the City’s Civil Service
      Commission to enforce subpoenas is not governed by statute, but by the
      City’s Home Rule Charter. We explained in Mondevergine that, under
      the City’s “Home Rule Charter, a party wishing to enforce a subpoena
      [issued by the City’s Civil Service Commission] for the production of
      documents must seek such enforcement through the Court of Common
      Pleas of Philadelphia County.” Id. at 1185. As such, Mondevergine is
      factually distinguishable from this case. Mr. Donahue cites no other
      statute or precedent that authorizes him to seek judicial enforcement of
      the Commission’s Subpoena in this Court.



                                         5
Donahue, slip op. at 6-7 (emphasis added). Likewise, in this case, Mr. Donahue
cites no legal authority for his assertion that he is entitled to seek judicial
enforcement of the Subpoena in this Court.3
       In sum, we conclude that the Act does not permit a party to a civil service
appeal to seek judicial enforcement of a subpoena issued by the Commission; only
the Commission may do so. Therefore, we agree with OA that Mr. Donahue lacks
standing to bring this enforcement action against OA.
                                         Conclusion
       Accordingly, because we conclude that Mr. Donahue lacks standing, we
sustain OA’s Preliminary Objection on this issue and dismiss Mr. Donahue’s
Petition.




       3
         Mr. Donahue asserts in his brief that the Commission “refused” to file an enforcement
proceeding, thereby necessitating his filing of the present Petition. See Donahue Br. in Opp’n to
Prelim. Objs. at 20, 22. However, as in the prior Donahue case, “there is no indication in the
record that Mr. Donahue asked the Commission to pursue an enforcement proceeding, or even
inquired with the Commission about judicial enforcement, before he filed this [Petition].”
Donahue, slip op. at 7 n.6.


                                               6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sean M. Donahue,                    :
                   Petitioner       :
                                    :
      v.                            : No. 221 M.D. 2020
                                    :
Office of Administration,           :
                  Respondent        :


PER CURIAM

                                  ORDER

      AND NOW, this 20th day of October, 2022, we hereby SUSTAIN the Office
of Administration’s Preliminary Objection challenging Sean M. Donahue’s standing
and DISMISS Mr. Donahue’s “Request for an Order in Mandamus to Compel
Adherence to Subpoena Duces Tecum.”